                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   CAPITAL & SECURITY                                                 CIVIL ACTION
   MANAGEMENT, INC. et al.
                                                                      NO. 19-CV-1677
                           v.

   ROBERT TELTHORSTER
   Power of Attorney for Audrey L. Lucker

                                                            ORDER

          AND NOW this 3rd day of October, 2019, for the reasons stated in the foregoing

Memorandum, the Motion to Dismiss the Amended Petition to Vacate Arbitration Award is

GRANTED with prejudice.

          The Clerk of Court shall close this case.

                                                             BY THIS COURT:


                                                             /s/ Michael M. Baylson

                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge
O:\CIVIL 19\19-1677 Capital v. Telethorster\19cv1677 order for memorandum 10032019.docx
